Citation Nr: 1760272	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-08 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a compensable rating for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In January 2014, the Veteran testified before an RO Decision Review Officer (DRO).  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the Veteran's claim.

The Veteran was most recently afforded a VA hearing loss examination in June 2015.  During that examination, the examiner noted that medical intervention, which could lead to changes in hearing thresholds, was indicated in connection with mixed hearing loss observed in the Veteran's right ear.  Review of the Veteran's June 2015 VA treatment records-the most recent treatment records associated with the claims file-indicates that a CT scan of the temporal bones in his right ear was being ordered to further assess the nature of his hearing loss.  Although a VA ear conditions examination was performed in July 2015, the examiner who performed that subsequent evaluation did not address the June 2015 examiner's discussion of the potential effects of any treatment of the Veteran's mixed right ear hearing loss on his hearing acuity or indicate whether the CT scan discussed during VA treatment had since been completed.

In short, it appears that there are outstanding VA treatment records that are potentially relevant to the Veteran's claim.  Thus, a remand to obtain those records is necessary.  Furthermore, in light of the June 2015 examiner's discussion regarding the potential for changes in the Veteran's hearing thresholds in connection with any treatment of his right ear hearing loss, the Veteran should also be afforded an additional VA examination on remand.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination).

Additionally, review of the Veteran's claims file, which is solely electronic, suggests that an earlier volume of his paper claims file may not have been scanned into Virtual VA or VBMS.  For example, the Veteran's service treatment records are referenced in at least one prior rating decision but are not currently of record, and certain other documents are similarly referenced but not included in the electronic claims file.  See May 4, 1999, rating decision (citing review of service medical records); November 18, 1999, Board decision (referencing a May 1998 rating decision).  As this claim is being remanded for other reasons, the Board finds that an attempt to locate any missing portions of the claims file should also be made.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that any missing portions of the Veteran's claims file are located and scanned into VBMS.  All attempts to secure the complete claims file and/or rebuild any missing portion of the file should be documented by the AOJ.

2.  Obtain all outstanding VA treatment records dated since June 2015 (to include copies of any relevant records viewable in Tools/Audiology Display, Vista Imaging, or any similar viewing tool).

If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3.  After the development requested in item 2 has been completed to the extent possible, schedule the Veteran for a VA audiological examination to address the current severity of his service-connected bilateral sensorineural hearing loss.  The claims file should be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted and the results reported in detail.

The examiner should acknowledge and, as necessary, reconcile with his or her own findings, the other audiological testing (including speech recognition testing) documented in the claims file, to include in the October 2011, September 2013, January 2014, February 2015, and June 2015 VA examination reports.  If the examiner determines that any documented hearing loss is attributable to a condition other than bilateral sensorineural hearing loss (such as otosclerosis or any other bone abnormality) and it is possible to distinguish the effects of that hearing condition from those of the Veteran's service-connected bilateral sensorineural hearing loss, the examiner should so state.

In addition to reporting objective test results, the examiner should fully describe the functional effects caused by the Veteran's hearing loss, including the effect of his hearing loss on his occupational and daily functioning.

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

